Case: 12-1522     Document: 37     Page: 1   Filed: 10/25/2012




         NOTE: This order is nonprecedential.

 ~niteb ~tate~ ~ourt of §ppeaI~
         for tbe jfeberaI ~irtuit

     IN RE RICOH COMPANY, LTD. PATENT
                LITIGATION


                   SYNOPSYS, INC.,
                    Plaintiff-Appellee,

                            v.
                RICOH COMPANY, LTD.,
                  Defendant- Appellant.




                RICOH COMPANY, LTD.,
                       Plaintiff,
                           v.
        AEROFLEXINCORPORATED, AMI
SEMICONDUCTOR, INC., MATROX ELECTRONIC
   SYSTEMS, LTD., MATROX GRAPHICS, INC.,
MATROX INTERNATIONAL, INC., MATROX TECH,
INC., AND AEROFLEX COLORADO SPRINGS, INC.,
                  Defendants.


                       2012-1522
 Case: 12-1522     Document: 37     Page: 2    Filed: 10/25/2012




SYNOPSYS, INC. v. RICOH COMPANY, LTD.                      2


   Appeal from the United States District Court for the
Northern District of California in case no. 03-CV-2289,
Judge James Ware.


                       ON MOTION


                        ORDER

    The court construes Synopsys, Inc.'s August 10, 2012
letter as a motion to reform the caption to name only
Synopsys as an appellee.

     Ricoh Company, Ltd. appeals from an order awarding
costs to Synopsys. It is this court's usual practice to
include in the caption all parties that participated in the
court below, even if they are no longer participating in the
case on appeal. Because Aeroflex Incorporated et al.
(Aeroflex) are not involved in this appeal, however, the
court grants the motion to the extent that the official
caption is revised to indicate that only Synopsys is an
appellant in this matter. Since Aeroflex are not partici-
pating in this appeal, they do not need to file a certificate
of interest and docketing statement.

   Accordingly,

    IT Is ORDERED THAT:

    The motion is granted to the extent that the official
caption is revised as reflected above.
Case: 12-1522   Document: 37    Page: 3   Filed: 10/25/2012




3                  SYNOPSYS, INC. V. RICOH COMPANY, LTD.



                                FOR THE COURT


                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
s25